DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the amendment, arguments and remarks, filed on 11/13/2020, in which claims 2-23 are presented for further examination.
Claims 6-8 and 20 have been amended.
Claim 1 was previously cancelled.
Claims 22 and 23 have been added.

Response to Amendments
Applicant’s amendments to claims 6-8 have been accepted.  The rejections of the claims under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form, have been withdrawn.
Applicant’s amendment to claim 20 has been accepted.
Applicant has added claim 22.  Support was found in at least [0041] and [0042] of the specification.
Applicant has added claim 23.  Support was found in at least [0041] and [0042] of the specification.

Response to Arguments
Applicant’s arguments, see the bottom of page 7 to page 10 of applicant’s remarks, filed on 11/13/2020, with respect to the rejection(s) of claim(s) 2 and 6-11 under 35 U.S.C. 102 and claim(s) 2-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Zhang.

Applicant’s arguments, see page 11 of applicant’s remarks, filed on 11/13/2020, with respect to the rejection(s) of claim(s) 12 and 20 under 35 U.S.C. 102 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a reinterpretation of the rejection using Starkey has been made.  Please see the corresponding section below.

Applicant’s arguments, see the bottom of page 11 to the top of page 12 of applicant’s remarks, filed on 11/13/2020, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 102 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a reinterpretation of the rejection using Starkey has been made.  Please see the corresponding section below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 12, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Starkey, US 2011/0231447 A1 (hereinafter “Starkey”).


Claim 12
Starkey discloses a method of splitting an index atom in a plurality of atoms in a distributed database (Starkey, [0117], see splitting the index atom), the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory (Starkey, [0025], see each node with processing and persistent storage), one node in the plurality of nodes being designated as a chairman for the index atom and including a chairman's instance of the index atom (Starkey, [0117], see chairman), the chairman’s instance of the index atom representing data and/or metadata stored in the distributed database (Starkey, [0026], see each atom contains a specified fragment of data or metadata whereby a set of all instances of atoms collectively define all the metadata and data in the database), the method comprising:
splitting, by the chairman, the chairman’s instance of the index atom (Starkey, [0117], see only the chairman splitting the index atom);
transmitting, by the chairman to at least a subset of nodes in the plurality of nodes, instructions to split the index atom, each node in the at least a subset of nodes including a corresponding instance of the index atom (Starkey, [0117], see the chairman generates an index split message);
splitting, by a first node in the at least a subset of nodes, a first instance of the index atom into a first instance of a source atom and a first instance of a target atom (Starkey, [0117], see index node added message, which means the splitting is complete);
transmitting, from the first node to the chairman, an acknowledgement indicating that the first instance of the index atom has been split (Starkey, [0117], see index node added message; Note: A message specifically saying “indicating that the first instance of the index atom has been split” is nonfunctional descriptive material.  The message can be anything as long as it indicates that the operation is complete); and
transmitting, from the chairman to the at least a subset of nodes, a message indicating the index atom has been split (Starkey, [0117], see table index ready message, which means all operations have been completed including that the index was split; and Starkey, Fig. 18, step 184 “Update and serialize the master catalog atom in an ‘object’ message and broadcast the ‘object’ message and an ‘object available’ message to other nodes”; Note: A message specifically saying “indicating the index atom has been split” is nonfunctional descriptive material.  The message can be anything as long as it indicates that the operation is complete).

Claim 20
With respect to claim 20, Starkey discloses wherein the acknowledgement comprises an index split done message indicating that a corresponding instance of the index atom has been split (Starkey, [0117], see index node added message; Note: A message specifically saying “indicating that a corresponding instance of the index atom has been split” is nonfunctional 

Claim 21
Starkey discloses a method of splitting a first index atom in a plurality of atoms in a distributed database (Starkey, [0117], see splitting the index atom), the distributed database being distributed over a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory (Starkey, [0025], see each node with processing and persistent storage), each atom in a plurality of atoms containing a specific fragment of the data and/or metadata, the plurality of atoms collectively representing all the data and/or metadata in the distributed database (Starkey, [0026], see each atom contains a specified fragment of data or metadata whereby a set of all instances of atoms collectively define all the metadata and data in the database), one node in the plurality of nodes including a first copy of the first index atom and being designated as a chairman for the first index atom (Starkey, [0117], see chairman), the method comprising:
at the chairman (Starkey, [0117], see chairman):
splitting the first copy of the first index atom (Starkey, [0117], see only the chairman splitting the index atom);
transmitting, to other nodes in the plurality of nodes, instructions to split respective local copies of the first index atom, the respective local copies of the first index atom being replicas of the first copy of the first index atom on the other nodes (Starkey, [0117], see the chairman generates an index split message); and
broadcasting a split done message to the other nodes in the plurality of nodes, the split done message indicating that the respective local copies of the first index atom have been split (Starkey, [0117], see table index ready message, which means all operations have been completed including that the index was split; and Starkey, Fig. 18, step 184 “Update and serialize the master catalog atom in an ‘object’ message and broadcast the ‘object’ message and an ‘object available’ message to other nodes”; Note: A message specifically saying “indicating that the respective local copies of the first index atom have been split” is nonfunctional descriptive material.  The message can be anything as long as it indicates that the operation is complete);
at each of the other nodes in the plurality of nodes:
splitting, by the other nodes in the plurality of nodes, the respective local copies of the first index atom in response to the instructions to split the respective local copies of the first index atom (Starkey, [0117], see the chairman generates an index split message); and
transmitting, from the other nodes in the plurality of nodes to the chairman, respective acknowledgements that the respective local copies of the first index atom have been split (Starkey, [0117], see index node added message; Note: A message specifically saying “respective local copies of the first index atom have been split” is nonfunctional descriptive material.  The message can be anything as long as it indicates that the operation is complete); and
at a first node in the plurality of nodes:
receiving a message involving the first index atom before receiving the split done message from the chairman (Starkey, [0117], see the chairman generating and 
determining whether a copy of the message exists in a bit map (Starkey, [0027], see archiving messages involving managing the database; and Starkey, [0089], see identifying/finding each versioned record in the archive using bitmaps);
upon determining that the copy of the message exists, dropping or ignoring the message (Starkey, [0142], see finding atom Y and terminating the process because the requested atom is present);
upon determining that the copy of the message does not exist, entering the message to the bit map (Starkey, [0027], see archiving messages involving managing the database); and
processing the message before receiving the split done message from the chairman (Starkey, [0109] and [0110], see processing messages until the table index added message is sent).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 6-11, 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starkey in view of Zhang et al., US 2006/0168154 A1 (hereinafter “Zhang”).

Claim 2
Starkey discloses a method of splitting a first index atom in a plurality of atoms in a distributed database (Starkey, [0117], see splitting the index atom), the distributed database comprising a plurality of nodes, each node in the plurality of nodes comprising a corresponding processor and a corresponding memory (Starkey, [0025], see each node with processing and persistent storage), one node in the plurality of nodes being designated as a chairman for the first index atom and including a chairman’s instance of the index atom (Starkey, [0117], see chairman), the method comprising:
splitting, by the chairman, a portion of the chairman’s instance of the first index atom into a chairman’s instance of a second index atom (Starkey, [0117], see only the chairman splitting the index atom);
broadcasting, by the chairman, an index split message to each node in the plurality of nodes including a corresponding instance of the first index atom (Starkey, [0117], see the chairman generates an index split message);
receiving, at the chairman, a message to process at least one record associated with a key value in the second index atom (Starkey, [0109] and [0110], see request to initiate a process for adding a new field);

receiving, at the chairman, a split done message from each node in the plurality of nodes including a corresponding instance of the first index atom, the split done message indicating that a portion of the corresponding instance of the first index atom has been split into a corresponding instance of the second index atom (Starkey, [0117], see index node added message);
terminating, at the chairman, rebroadcasting the message (Starkey, [0146], see stop all relaying and broadcasts an object complete message); and
broadcasting, by the chairman, an index split done message to each node in the plurality of nodes including a corresponding instance of the first index atom (Starkey, [0117], see table index ready message).
On the other hand, Zhang discloses rebroadcasting the message from the corresponding instance of the first index atom to a corresponding instance of the second index atom at each node in the plurality of nodes including the corresponding instance of the first index atom (Zhang, [0056], see if the index node does not receive the deletion acknowledgment from a data node for a certain period of time, it may resend the deletion request [i.e., “message to process”]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Zhang’s teachings to Starkey’s method.  A skilled artisan would have been motivated to do so in order to provide high-level availability and reliability for a distributed object store without resorting to fault-tolerant platforms with fixed placement of replicated objects and replicated index servers, see Zhang, [0007].  In addition, both/all of the references (Starkey and Zhang) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as replicating data.  This close relation between/among the references highly suggests an expectation of success.

Claim 6
wherein the index split message includes instructions from the chairman to each node in the plurality of nodes including the corresponding instance of the first index atom to split their corresponding index of the first (Starkey, [0117], see the chairman generates an index split message).

Claim 7
With respect to claim 7, the combination of Starkey and Zhang discloses wherein the index split done message represents an acknowledgement indicating that the corresponding instance of the first index atom in each node in the plurality of nodes including the corresponding instance of the first index atom has been split (Starkey, [0117], see index node added message).

Claim 8
With respect to claim 8, the combination of Starkey and Zhang discloses wherein the chairman receives the message to process the at least one record before receiving the corresponding split done message from each node in the plurality of nodes including a corresponding instance of the first index atom (Starkey, [0109] and [0110], see request to initiate a process for adding a new field).

Claim 9
With respect to claim 9, the combination of Starkey and Zhang discloses further comprising:
processing the message before the corresponding split done message is received from each node in the plurality of nodes including a corresponding instance of the first index atom (Starkey, [0109] and [0110], see processing messages until the table index added message is sent).

Claim 10
With respect to claim 10, the combination of Starkey and Zhang discloses wherein processing the message includes determining if the message is a duplicate (Starkey, [0027], see archiving messages involving managing the database; Starkey, [0089], see identifying/finding each versioned record in the archive using bitmaps; and Starkey, [0126]).

Claim 11
With respect to claim 11, the combination of Starkey and Zhang discloses further comprising, in response to determining that the message is duplicate, dropping or ignoring the message (Starkey, [0142], see finding atom Y and terminating the process because the requested atom is present).

Claim 22
Claim 22 incorporates all of the limitations above.
On the other hand, Zhang discloses wherein receiving the message involving the first index atom at the first node in the plurality of nodes occurs after the first index atom receives the instructions to split respective local copies of the first index atom from the chairman and before the first index atom receives the split done message from the chairman (Zhang, [0056], see if the index node does not receive the deletion acknowledgment from a data node for a certain period of time, it may resend the deletion request [i.e., “message before the split done message”]).  See claim 2 above for the motivation to combine.

Claim 23
With respect to claim 23, the combination of Starkey and Zhang discloses wherein the chairman receives the message to process at least one record associated with a key value in the second index atom after splitting the portion of the chairman's instance of the first index atom (Zhang, [0056], see if the index node does not receive the deletion acknowledgment from a data node for a certain period of time, it may resend the deletion request [i.e., “message to process”]).

Claim(s) 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starkey in view of Lomet, US 2008/0228795 A1 (hereinafter “Lomet”).

Claim 13
Claim 13 incorporates all of the limitations of claim 12 above.
On the other hand, Lomet discloses wherein splitting the chairman’s instance of the index atom further comprises:
selecting a split key value for the index atom, the split key value defining a first set of key values in the source atom and a second set of key values in the target atom (Lomet, [0030], see all records with keys greater than the split key are moved to a new page [i.e., second 
creating a chairman’s instance of the target atom; and moving the second set of key values from the chairman’s instance of the source atom to the chairman’s instance of the target atom (Lomet, [0047] and [0048], see child node created when the index page is split).  See claim 3 above for the motivation to combine.

Claim 14
With respect to claim 14, the combination of Starkey and Lomet discloses wherein splitting the chairman’s instance of the index atom further comprises:
truncating the chairman’s instance of the source atom at the split key value (Starkey, [0117]).

Claim 15
With respect to claim 15, the combination of Starkey and Lomet discloses wherein splitting by the first node the first instance of the index atom further comprises:
deleting the second set of key values from the first instance of the source atom (Lomet, [0030], see all records with keys greater than the split key are moved to a new page [i.e., second set], where the split key is the split time); and
retrieving, from the chairman, the first instance of the target atom (Lomet, [0047] and [0048], see child node created when the index page is split).

Claim 16
further comprising:
receiving, at the chairman, a message to process a record associated with a key value in the second set of key values before receiving the acknowledgement at the chairman (Starkey, [0109] and [0110], see request to initiate a process for adding a new field).

Claim 17
With respect to claim 17, the combination of Starkey and Lomet discloses further comprising:
rebroadcasting the message from the chairman’s instance of the source atom to the chairman’s instance of the target atom (Starkey, [0117], see the chairman sends a message in response to an index split request message).

Claim 18
With respect to claim 18, the combination of Starkey and Lomet discloses further comprising:
rebroadcasting the message from the first instance of the source atom to the first instance of the target atom (Starkey, [0117], see the chairman sends a message in response to an index split request message).

Claim 19
With respect to claim 19, the combination of Starkey and Lomet discloses further comprising:
terminating the rebroadcasting after the chairman receives the acknowledgement (Starkey, [0146], see stop all relaying and broadcasts an object complete message).

Claim(s) 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starkey in view of Zhang in further view of Lomet.

Claim 3
Claim 3 incorporates all of the limitations of claim 2 above.
On the other hand, Lomet discloses wherein splitting the portion of the chairman’s instance of the first index atom further comprises:
selecting a split key value for the first index atom, the split key value defining a first set of key values in the first index atom and a second set of key values in the first index atom (Lomet, [0030], see all records with keys greater than the split key are moved to a new page [i.e., second set] and end times before the split are moved to the historical page [i.e., first set], where the split key is the split time);
creating the chairman’s instance of the second index atom (Lomet, [0047] and [0048], see child node created when the index page is split); and
moving the second set of key values from the chairman’s instance of the first index atom to the chairman’s instance of the second index atom (Lomet, [0030], see all records with keys greater than the split key are moved to a new page [i.e., second set], where the split key is the split time).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lomet’s teachings to the combination of Starkey and Zhang.  A skilled artisan would have been motivated to do so in order to enable high 

Claim 4
With respect to claim 4, the combination of Starkey, Zhang and Lomet discloses wherein splitting the chairman’s instance of the first index atom further comprises:
truncating the chairman’s instance of the first index atom based on the split key value (Starkey, [0117]).

Claim 5
With respect to claim 5, the combination of Starkey, Zhang and Lomet discloses further comprising, at each node in the plurality of nodes including a corresponding instance of the first index atom:
deleting the second set of key values from the corresponding instance of the first index atom (Lomet, [0030], see all records with keys greater than the split key are moved to a new page [i.e., second set], where the split key is the split time);
retrieving from the chairman the corresponding instance of the second index atom (Lomet, [0047] and [0048], see child node created when the index page is split); and
sending the corresponding split done message to the chairman (Starkey, [0117], see index node added message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Marshak et al. for backup work request processing by accessing a work request of a data record stored in global memory.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




Examiner: Hubert Cheung
Date: January 13, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152